UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARL E. MOORE, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:02-cr-00217-RAJ-JEB)


Submitted:   February 22, 2010            Decided:     March 8, 2010


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karl E. Moore, Sr., Appellant Pro Se.    Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Karl     E.   Moore,       Sr.,       seeks     to    appeal      the       district

court’s    order       accepting        the    recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge      issues       a    certificate      of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not   issue     absent      “a    substantial          showing      of    the    denial         of    a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2006).              A

prisoner        satisfies         this        standard        by    demonstrating               that

reasonable       jurists         would       find    that     any    assessment            of     the

constitutional         claims      by    the    district       court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Moore has

not   made      the    requisite         showing.           Accordingly,             we    deny      a

certificate       of    appealability            and     dismiss         the    appeal.              We

dispense      with      oral      argument          because    the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                          DISMISSED

                                                2